DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination, in the “Request for Continued Examination (RCE)” filed on 4/28/2021, under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2021 has been entered.
Status of Claims
Applicant's amendment of claim 1, 6, 21, 26, 28, and 32 in “Claims” filed on 4/28/2021 with the “Request for Continued Examination (RCE)” filed on 4/28/2021, have been acknowledged and entered by Examiner.
This office action considers claims 1-2, 4-7, 21-22, 24-28, 30-33 and 38-40 pending for prosecution.
Reason for Allowances
Claims 1-2, 4-7, 21-22, 24-28, 30-33 and 38-40 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, 
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “wherein the epitaxial SiGe structure has a diamond shape comprising not in contact with the first and second sloped facets, wherein the epitaxial Ge structure does not contact the adjacent isolation structure, and wherein the rounded surface is a convex shape with respect to an upper surface of the fin; and a capping layer disposed on the rounded surface of the epitaxial Ge structure”, as recited in Claim 1, in combination with the remaining limitations of the claim.		
Claims 2, 4-7, and 38 are allowed as those inherit the allowable subject matter from claim 1. 	
Regarding Claim 21: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “an epitaxial SiGe structure formed adjacent to a first side of the isolation structure and having a diamond shape comprising a first sloped facet and a second sloped facet below the first sloped facet; an epitaxial Ge structure disposed on the epitaxial SiGe structure and enclosing the first and second sloped facets, the not in contact with the first Atty. Dkt. No. 4630.0030001-4-Sung et al. Reply to Office Action of January 28, 2021 and second sloped facets, wherein the epitaxial Ge structure does not contact the isolation structure and the rounded surface is a convex shape with respect to an upper surface of a fin; a capping layer disposed on the rounded surface of the epitaxial Ge structure; an other epitaxial SiGe structure formed adjacent to a second side of the isolation structure, wherein the other epitaxial SiGe structure is separate from the epitaxial SiGe structure and has a diamond shape comprising not in contact with the third and fourth sloped facets and being separate from the epitaxial Ge structure; and an other capping layer disposed on the rounded surface of the other epitaxial Ge structure”, as recited in Claim 21, in combination with the remaining limitations of the claim.		
Claims 22 and 24-27, are allowed as those inherit the allowable subject matter from claim 21. 	
Regarding Claim 28: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “the epitaxial SiGe structure having a diamond shape comprising three or more sloped facets; an epitaxial Ge structure disposed on the epitaxial SiGe structure, the epitaxial Ge structure having a rounded surface not in contact with the three or more sloped facets of the epitaxial SiGe structure, wherein the epitaxial Ge structure encloses the three or more sloped facets of the epitaxial SiGe structure and a diamond shape comprising three or more sloped facets and being separate from the epitaxial SiGe structure; an other epitaxial Ge structure disposed on the other epitaxial SiGe structure and enclosing the three or more sloped facets of the other epitaxial SiGe structure, the other epitaxial Ge structure having a rounded surface not in contact with the three or more sloped facets of the other epitaxial SiGe structure and being separate from the epitaxial Ge structure; and a capping layer disposed on the rounded surface of the epitaxial Ge structure and the other epitaxial Ge structure and connected between the epitaxial Ge structure and the other epitaxial Ge structure”, as recited in Claim 28, in combination with the remaining limitations of the claim.		Claims 30-33 and 39-40 are allowed as those inherit the allowable subject matter from claim 28. 	
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Kim et al. (US 20160027918 A1; hereinafter Kim) “SEMICONDUCTOR DEVICE”.
Chudzik et al. (US 20150333145 A1; hereinafter Chudzik) “HIGH DENSITY FINFET DEVICES WITH UNMERGED FINS”.
Yu et al. (US 20150170916 A1; hereinafter Yu) “SEMICONDUCTOR PROCESS FOR MANUFACTURING EPITAXIAL STRUCTURES”.
Prior Art Kim teaches a semiconductor device ([Abstract]), wherein (Fig. 1+; [0047+]) a semiconductor substrate; a device isolating layer embedded within the semiconductor substrate and defining an active region; a channel region formed in the active region; a gate electrode disposed above the channel region; a gate insulating layer provided between the channel region and the gate electrode; and a silicon germanium epitaxial layer adjacent to the channel region within the active region and including a first epitaxial layer containing a first concentration of germanium, a second epitaxial layer containing a second concentration of germanium, higher than the first concentration, and a third epitaxial layer containing a third concentration of germanium, lower than the second concentration, the first to third epitaxial layers being sequentially stacked on one another in that order, where the buffer, first, second, and third epitaxial layers may be formed to have a curved, concave shape. But, Prior Art Kim does not expressly teach wherein the epitaxial SiGe structure has a diamond shape comprising not in contact with the first and second sloped facets, wherein the epitaxial Ge structure does not contact the adjacent isolation structure, and wherein the rounded surface is a convex shape with respect to an upper surface of the fin; and a capping layer disposed on the rounded surface of the epitaxial Ge structure (claim 1); or an epitaxial SiGe structure formed adjacent to a first side of the isolation structure and having a diamond shape comprising a first sloped facet and a second sloped facet below the first sloped facet; an epitaxial Ge structure disposed on the epitaxial SiGe structure and enclosing the first and second sloped facets, the epitaxial Ge structure having a rounded surface not in contact with the first Atty. Dkt. No. 4630.0030001-4-Sung et al. Reply to Office Action of January 28, 2021and second sloped facets, wherein the epitaxial Ge structure does not contact the isolation structure and the rounded surface is a convex shape with respect to an upper surface of a fin; a capping layer disposed on the rounded surface of the epitaxial Ge structure; an other epitaxial SiGe structure formed adjacent to a second side of the isolation structure, wherein the other epitaxial SiGe structure is separate from the epitaxial SiGe structure and has a diamond shape comprising not in contact with the third and fourth sloped facets and being separate from the epitaxial Ge structure; and an other capping layer disposed on the rounded surface of the other epitaxial Ge structure (claim 21); or the epitaxial SiGe structure having a diamond shape comprising three or more sloped not in contact with the three or more sloped facets of the epitaxial SiGe structure, wherein the epitaxial Ge structure encloses the three or more sloped facets of the epitaxial SiGe structure and does not contact the isolation structure, and wherein the rounded surface is a convex shape with respect to an upper surface of the fin; an other epitaxial SiGe structure disposed adjacent to an other end portion of an other fin, the other epitaxial SiGe structure having a diamond shape comprising three or more sloped facets and being separate from the epitaxial SiGe structure; an other epitaxial Ge structure disposed on the other epitaxial SiGe structure and enclosing the three or more sloped facets of the other epitaxial SiGe structure, the other epitaxial Ge structure having a rounded surface not in contact with the three or more sloped facets of the other epitaxial SiGe structure and being separate from the epitaxial Ge structure; and a capping layer disposed on the rounded surface of the epitaxial Ge structure and the other epitaxial Ge structure and connected between the epitaxial Ge structure and the other epitaxial Ge structure (claim 28).
Prior Art Chudzik teaches a finFET and method of fabrication to achieve advantages of both merged and unmerged fins ([Abstract]), wherein (Fig. 1; [0030+]) a semiconductor substrate; an insulator layer disposed on the semiconductor substrate; a plurality of fins disposed on the insulator layer; and a crystalline semiconductor region disposed on each fin of the plurality of fins, wherein each crystalline semiconductor region is unmerged, and comprises a partial diamond portion and a semiconductor cap portion, where the cap layer has a curved shaped over a faceted full diamond semiconductor region. But, Prior Art Chudzik does not expressly teach wherein the has a diamond shape comprising not in contact with the first and second sloped facets, wherein the epitaxial Ge structure does not contact the adjacent isolation structure, and wherein the rounded surface is a convex shape with respect to an upper surface of the fin; and a capping layer disposed on the rounded surface of the epitaxial Ge structure (claim 1); or an epitaxial SiGe structure formed adjacent to a first side of the isolation structure and having a diamond shape comprising a first sloped facet and a second sloped facet below the first sloped facet; an epitaxial Ge structure disposed on the epitaxial SiGe structure and enclosing the first and second sloped facets, the epitaxial Ge structure having a rounded surface not in contact with the first Atty. Dkt. No. 4630.0030001-4-Sung et al. Reply to Office Action of January 28, 2021and second sloped facets, wherein the epitaxial Ge structure does not contact the isolation structure and the rounded surface is a convex shape with respect to an upper surface of a fin; a capping layer disposed on the rounded surface of the epitaxial Ge structure; an other epitaxial SiGe structure formed adjacent to a second side of the isolation structure, wherein the other epitaxial SiGe structure is separate from the epitaxial SiGe structure and has a diamond shape comprising not in contact with the third and fourth sloped facets and being separate from the epitaxial Ge structure; and an other capping layer disposed on the rounded surface of the other a diamond shape comprising three or more sloped facets; an epitaxial Ge structure disposed on the epitaxial SiGe structure, the epitaxial Ge structure having a rounded surface not in contact with the three or more sloped facets of the epitaxial SiGe structure, wherein the epitaxial Ge structure encloses the three or more sloped facets of the epitaxial SiGe structure and does not contact the isolation structure, and wherein the rounded surface is a convex shape with respect to an upper surface of the fin; an other epitaxial SiGe structure disposed adjacent to an other end portion of an other fin, the other epitaxial SiGe structure having a diamond shape comprising three or more sloped facets and being separate from the epitaxial SiGe structure; Atty. Dkt. No. 4630.0030001-6-Sung et al. Reply to Office Action of January 28, 2021an other epitaxial Ge structure disposed on the other epitaxial SiGe structure and enclosing the three or more sloped facets of the other epitaxial SiGe structure, the other epitaxial Ge structure having a rounded surface not in contact with the three or more sloped facets of the other epitaxial SiGe structure and being separate from the epitaxial Ge structure; and a capping layer disposed on the rounded surface of the epitaxial Ge structure and the other epitaxial Ge structure and connected between the epitaxial Ge structure and the other epitaxial Ge structure (claim 28).
Prior Art Yu teaches a semiconductor device ([Abstract]), wherein (Fig. 1+; [0015+]) fin structures; STI structures; epitaxial structures 105 on the fin structure with facets; a cap layer is conformally deposited on the top surface and two side surfaces of the epitaxial structures, where the cap layer has a curved shape. But, Prior Art Yu does not expressly teach wherein the epitaxial SiGe structure has a diamond shape comprising not in contact with the first and second sloped facets, wherein the epitaxial Ge structure does not contact the adjacent isolation structure, and wherein the rounded surface is a convex shape with respect to an upper surface of the fin; and a capping layer disposed on the rounded surface of the epitaxial Ge structure (claim 1); or an epitaxial SiGe structure formed adjacent to a first side of the isolation structure and having a diamond shape comprising a first sloped facet and a second sloped facet below the first sloped facet; an epitaxial Ge structure disposed on the epitaxial SiGe structure and enclosing the first and second sloped facets, the epitaxial Ge structure having a rounded surface not in contact with the first Atty. Dkt. No. 4630.0030001-4-Sung et al. Reply to Office Action of January 28, 2021and second sloped facets, wherein the epitaxial Ge structure does not contact the isolation structure and the rounded surface is a convex shape with respect to an upper surface of a fin; a capping layer disposed on the rounded surface of the epitaxial Ge structure; an other epitaxial SiGe structure formed adjacent to a second side of the isolation structure, wherein the other epitaxial SiGe structure is separate from the epitaxial SiGe structure and has a diamond shape comprising not in contact with the third and fourth sloped facets and being separate from the epitaxial Ge structure; and an other capping layer disposed on the rounded surface of the other epitaxial Ge structure (claim 21); or the epitaxial SiGe structure having a diamond shape comprising three or more sloped not in contact with the three or more sloped facets of the epitaxial SiGe structure, wherein the epitaxial Ge structure encloses the three or more sloped facets of the epitaxial SiGe structure and does not contact the isolation structure, and wherein the rounded surface is a convex shape with respect to an upper surface of the fin; an other epitaxial SiGe structure disposed adjacent to an other end portion of an other fin, the other epitaxial SiGe structure having a diamond shape comprising three or more sloped facets and being separate from the epitaxial SiGe structure; Atty. Dkt. No. 4630.0030001-6-Sung et al. Reply to Office Action of January 28, 2021an other epitaxial Ge structure disposed on the other epitaxial SiGe structure and enclosing the three or more sloped facets of the other epitaxial SiGe structure, the other epitaxial Ge structure having a rounded surface not in contact with the three or more sloped facets of the other epitaxial SiGe structure and being separate from the epitaxial Ge structure; and a capping layer disposed on the rounded surface of the epitaxial Ge structure and the other epitaxial Ge structure and connected between the epitaxial Ge structure and the other epitaxial Ge structure (claim 28).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR F MOJADDEDI/Examiner, Art Unit 2898